United States Court of Appeals
                     For the First Circuit



No. 17-1491

                      MARÍA I. VILLENEUVE,

                      Plaintiff, Appellant,

                               v.

                      AVON PRODUCTS, INC.,

                      Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]



                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.




     Juan M. Frontera-Suau, with whom Kenneth Colón and Frontera
Suau Law Offices, PSC were on brief, for appellant.
     Elizabeth Pérez-Lleras, with whom Lourdes C. Hernández-
Venegas and Schuster Aguiló LLC were on brief, for appellee.


                         March 19, 2019
           THOMPSON, Circuit Judge.          In this diversity case —

governed by Puerto Rico law, as the parties agree (Puerto Rico is

a "state" for diversity-jurisdiction purposes thanks to 28 U.S.C.

§ 1332(e)) — María Villeneuve contests the district judge's orders

jettisoning her discrimination claims against her former employer,

Avon Products, Inc. (just "Avon" from now on).               Detecting no

reversible error, we affirm.

                         HOW THE CASE GOT HERE

           Because the judge kicked out Villeneuve's claims on

Avon's motions to dismiss and for summary judgment (the judge

should have treated the first motion as a motion for judgment on

the pleadings, for reasons we will get to), we sketch the pertinent

events in the light most flattering to her cause. See, e.g., Small

Justice LLC v. Xcentric Ventures LLC, 873 F.3d 313, 323 (1st Cir.

2017); Estate of Bennett v. Wainwright, 548 F.3d 155, 159 (1st

Cir. 2008).

                     Villeneuve's Stint at Avon

           In January 1998, when she was 30 years old, Villeneuve

started   working   as   a   "Caribbean    Zone   Manager"   for   Avon,   a

multinational   cosmetics,      fashion,    and    accessories     company.

Sometime in 2005 (the record does not say exactly when), she became

a "District Zone Manager."       And several years later, in May or

June 2012, she became a "Caribbean Call Center Correspondent"

                                  - 2 -
("Caribbean CCC," for short), though her salary was the same as

her District Zone Manager salary.        Avon terminated her employment

effective July 11, 2014.    She was 47 years old on the day Avon let

her go.

                   Villeneuve's Suit Against Avon

          Unhappy with this turn of events, Villeneuve filed this

lawsuit against Avon in November 2014.         Stripped to its essence,

her complaint alleged that Avon had discriminated against her by

firing her because of her age and because of her affectionate,

"longstanding"   relationship     with   an   attorney   "of   a   different

gender" who had sued Avon "several" times before on behalf of other

former Avon employees — a relationship that Avon knew about.

Consistent with the judge and the parties, we refer to the claim

involving her "longstanding affective partner" as the "sexual-

orientation-discrimination claim."         According to her complaint,

the discrimination in question violated two Puerto Rico statutes:

P.R. Laws Ann. tit. 29, § 185a — a law commonly called "Law 80";

and P.R. Laws Ann. tit. 29, § 146 — a law colloquially called "Law

100."1    As   relevant   here,   Law    80   requires   an    employer   to


     1 Reader alert: Puerto Rico amended these laws by passing
the "Labor Transformation and Flexibility Act," effective on
January 26, 2017. The changes govern only prospectively, however
— "[e]mployees hired before the effective date of this act," wrote
the legislature, "shall continue to enjoy the same rights and
benefits they enjoyed before, as expressly provided in the sections
thereof." P.R. Laws Ann. tit. 29, § 121a. So the amendments are
                               - 3 -
"[i]ndemni[fy]"     the    employee    if     the   employer   terminates   her

"without just cause."           See P.R. Laws Ann. tit. 29, § 185a.         And

Law 100 outlaws employment practices that discriminate against

persons on the basis of "age" or "sexual orientation."               See P.R.

Laws Ann. tit. 29, § 146.

                    Avon's Partial Motion to Dismiss
                         and the Judge's Ruling

              After answering Villeneuve's complaint, Avon filed a

motion   to    dismiss    the    sexual-orientation-discrimination      claim

against it — citing Fed. R. Civ. P. 12(b)(6).2                   In its memo

supporting its dismissal motion, Avon stressed how Law 100 forbids

an employer from firing an employee because of the employee's

sexual orientation.       And Avon quoted a 2013 amendment to Law 100,

which provides that "sexual orientation"

     [m]eans the ability of any person of having an emotional,
     affectional, or sexual attachment to persons of the
     other gender, the same gender, or more than one gender.
     . . . [T]o accomplish all the purposes provided herein,

not relevant here. Which is why we simply discuss the law as it
existed when the events at issue occurred — and as is the custom,
"we use the present tense" when doing so. See Graham Cty. Soil &
Water Conservation Dist. v. United States ex rel. Wilson, 559 U.S.
280, 283 n.1 (2010) (taking that tack in a similar situation).
     2Because Avon's answer generally denied all claims, the judge
should have construed Avon's motion to dismiss as a motion for
judgment on the pleadings under Fed. R. Civ. P. 12(c). See, e.g.,
Patrick v. Rivera-López, 708 F.3d 15, 18 (1st Cir. 2013).      But
this oversight does not matter for present purposes, since "[a]
motion for judgment on the pleadings is treated much like a Rule
12(b)(6) motion to dismiss." See Pérez-Acevedo v. Rivero-Cubano,
520 F.3d 26, 29 (1st Cir. 2008).
                                      - 4 -
     this definition shall be interpreted as broadly as
     possible to extend the benefits thereof to any citizen
     who is a victim of discrimination, whether it is a one-
     time event or a pattern.

See P.R. Laws Ann. tit. 29, § 151(7).               With that foundation in

place,     Avon    revealed   its   big    argument   —    that   Villeneuve's

allegations of being "in a relationship with a lawyer who has sued

Avon in the past" did not put her in a "protected class."              In other

words, because, according to Avon, Villeneuve "bases her" sexual-

orientation-discrimination claim "on the profession and conduct of

the person she is dating, i.e., an attorney who has sued Avon,"

her allegations have "nothing to do with [her] sexual orientation"

— which excludes her from the class protected by Law 100.                  And

Avon saw no basis for extending Law 100's protections to cover

such a situation.

             Villeneuve countered that because she alleged "Avon took

into account the specific and affectionate relationship she had

with said lawyer when deciding . . . her employment status at the

company"    —     i.e.,   because   she   alleged   this   "affectionate   and

romantic relationship . . . was a motivating factor" in her firing

— she had "protected status under Puerto Rico Law."               Which is why,

her argument continued, the judge had to deny Avon's partial motion

to dismiss.

             The judge, for his part, sided with Avon.             Noting that

Law 100 bans an employer from terminating an employee "because of"
                                      - 5 -
the employee's "sexual orientation," the judge ruled that an

employee's "being terminated because the employer disapproves of

the professional legal conduct of the romantic partner . . . is

not . . . a discriminating event within the law."                   So the judge

granted     Avon's     motion     and    dismissed     Villeneuve's         sexual-

orientation-discrimination claim.

                     Avon's Motion for Summary Judgment
                           and the Judge's Ruling

             Years of discovery ensued, culminating in Avon's moving

for    summary    judgment   on   Villeneuve's      remaining      claims    —   age

discrimination under Law 100 and unjust discharge under Law 80.

Its summary-judgment submissions told the following story.

             At the time of her firing, Villeneuve worked as a

Caribbean CCC at Avon's Call Center.            Overseen by Carmen Miranda,

the Head of the Avon Customer Care Department, the Call Center

employed a number of Call Center Correspondents ("CCCs," from now

on).    But Villeneuve was the only Caribbean CCC there.

             "[I]n     charge     of     dealing     with    the      Caribbean,"

Villeneuve's      duties   included      training   Avon's   Puerto     Rico     and

Caribbean        "representatives"        to    "place       orders     online";

"perform[ing] welcome calls for new representatives"; "mak[ing]

past-due collection calls to representatives in the Caribbean";

"handling calls in English" and "provid[ing] English materials" on

"request."       She was also required to be bilingual; to send emails
                                        - 6 -
to representatives in the Caribbean reminding them of events

happening in the Caribbean; and to travel within and outside Puerto

Rico.       CCCs, on the other hand, did not make calls on past-due

orders; did not travel within or outside Puerto Rico; and only

needed a basic knowledge of English.

              Concerned   with   Avon   Puerto   Rico's    lack   of   growth,

Adnauer Amorin, Avon's General Manager for Puerto Rico and Canada,

ordered a reorganization — which required a reduction in personnel.

Department heads in Puerto Rico had to achieve a certain level of

savings, for example, with Miranda asked to shave $300,000 from

the Customer Care Department's budget.           And after reviewing the

situation, Miranda concluded that the Caribbean CCC's workload did

not justify what Avon was paying Villeneuve.              So Avon terminated

Villeneuve, abolishing the Caribbean CCC job and transferring her

duties to other positions.

              But Villeneuve was not the only person let go because of

the reorganization, Avon was quick to point out.              Several other

employees in five departments — Customer Care, Sales, IT, Supply

Chain, and Finance — lost their jobs too.3 Five firees were younger

than Villeneuve, Avon added.        And three were older.


        3
       A point of clarification: Avon said in its summary-judgment
memo that it had fired nine employees as part of the reorganization
— something Avon repeats in its brief to us. Avon's Human Resource
Manager, Claudia Cifuentes, did say that the reorganization
resulted in Avon's firing "a total of 9 employees." But as the
                               - 7 -
          Having    said   its   piece    on   the   facts,   Avon   made   a

multifaceted argument for why it should win at the summary-judgment

stage (we highlight its main points). For starters, Avon contended

that because Villeneuve had lost her job as part of "a bona fide

reorganization, . . . implemented to obtain cost savings, optimize

the   [c]ompany's   resources,"    and     "increase    its   profits   and

competitiveness," she could not establish a prima facie case of

age discrimination under Law 100.          Next, Avon argued that even

assuming Villeneuve had a prima facie case, she could not show

that the articulated rationale was pretextual.            And because she

was fired during a "bona fide reorganization," her "termination

was with just cause" — which means (at least in Avon's view) that

her Law 80 claim was a no-go.

          Villeneuve's memo opposing summary judgment insisted

that Avon got all the important things dead wrong.            She claimed,

for instance, that her duties as Caribbean CCC were "essentially

the same" as the CCCs.      She also claimed that they had the same

direct supervisor; attended meetings called by that supervisor;

got "the same training" on "Avon products and campaigns"; and

"shared the same work schedule and the same evaluation performance




district judge indicated, the supporting documents show that Avon
fired a total of eight employees — five over the age of forty
(including Villeneuve) and three under that age.
                                  - 8 -
forms."      And she claimed that a "substantially younger" Avon

employee assumed her duties after her termination.

             Moving from the facts to the law, Villeneuve complained

that Avon had not carried its burden under Law 80 of showing just

cause for her termination, principally because it based its "bona

fide reorganization" theory on inadmissible hearsay evidence.4 And

even if the evidence were admissible, the evidence in no way

indicates Avon faced a decrease in sales or revenues so substantial

as    to   "put[]   at   risk   the   continuity   of   the    business,"    thus

necessitating a reorganization — or so she protested.                   She also

argued that Avon failed to give her seniority preference over her

coworkers in "the same occupational classification."                   As for the

Law    100   matter,     Villeneuve    contended    that      Avon's    proffered




       4
       Convinced the evidence was inadmissible, Villeneuve moved
to strike numerous paragraphs in Avon's statement of uncontested
facts (a statement submitted by Avon in support of its summary-
judgment motion) — we note for future reference, however, that
under Fed. R. Civ. P. 56(c)(2), a party may simply object in her
memo to evidence she thinks is inadmissible; "[t]here is no need
to make a separate motion to strike." Fed. R. Civ. P. 56(c)(2)
advisory committee's note to 2010 amendment.      Villeneuve also
separately moved to "strike and/or deny" Avon's summary-judgment
motion for providing "incomplete" English translations of several
Puerto Rico Supreme Court cases cited in Avon's summary-judgment
memo. The judge entered an electronic order saying that because
these motions to strike "are directly intertwined with [Avon's]
pending" summary-judgment motion, he would "address[]" them "in
ruling on the motion for summary judgment forthwith."
                                      - 9 -
explanation was merely a pretext for unlawful age discrimination,

especially since a younger employee assumed her former duties.

          With the issues teed up for decision, the district judge

ruled this way.        The judge first decided that Avon's evidence

established Villeneuve was a legitimate casualty of a bona fide

reorganization     —     legitimate,   because   Avon   ordered   the

reorganization to combat the Puerto Rico operation's "lack of

growth and to generate savings," not to discriminate against her

on age grounds.    On the age-discrimination point, the judge found

that a "bona fide reorganization" led to the firing of eight

employees — three of whom "were less than 40 years old" at the

time (including one who was 29), while Villeneuve (don't forget)

was 47.   So "Avon's bona fide reorganization was not motivated by

age discrimination, but [by] economic reasons," and was thus done

with just cause.   Villeneuve also showed "no evidence" of pretext,

the judge added.   Ultimately, because she "failed to show a prima

facie case of age discrimination under Law 100," and because

"Avon's reorganization was performed 'with good cause' under Law

80," the judge granted Avon's summary-judgment motion.5


     5 The judge, though, did not expressly rule on Villeneuve's
motions to strike paragraphs from Avon's statement of uncontested
facts. But his summary-judgment decision did rely on paragraphs
that Villeneuve wanted stricken. While "it is plainly the better
practice for a trial court to rule explicitly on every substantial
motion, it has long been accepted that a trial court may
implicitly deny a motion by entering judgment inconsistent with
                              - 10 -
                               OUR TAKE

             Dissatisfied with the judge's dismissal and summary-

judgment rulings, Villeneuve appeals.     She and Avon make an array

of arguments in support of their positions.     And we address them

below, adding more details as we go along.       But first, a quick

primer on the workings of the statutory system in vogue when she

filed her complaint (see our first footnote for an explanation of

all this).

                         Law 80 and Law 1006

                                Law 80

             Law 80 creates a right of action for at-will employees

fired "without just cause."     See P.R. Laws Ann. tit. 29, § 185a.

Stressing that just cause cannot be founded on "the mere whim of

the employer," id. § 185b, Law 80 says that a dismissal is for

just cause when, for example, the employee "indulges in a pattern

of improper or disorderly conduct," id. § 185b(a); there are

"[t]echnological or reorganization changes as well as changes of

style, design, or the nature of the product made or handled by the

[company]," id. § 185b(e); or there are "[r]eductions in employment


it." In re Grand Jury Subpoena, 274 F.3d 563, 577 (1st Cir. 2001).
And that is essentially what the judge did with Villeneuve's motion
to strike various paragraphs in Avon's statement of uncontested
facts.
     6 Each case of ours mentioned in this part of the opinion
interpreted and applied Puerto Rico law.
                                - 11 -
made necessary by a reduction in the anticipated or prevailing

volume     of    production,      sales,       or   profits   at   the    time    of   the

discharge," id. § 185b(f).7              For ease of reference, we will refer

to   the   last     two    provisions      —    the    ones   relevant     here    —   as,

respectively, "provision (e)" and "provision (f)."                       Anyhow, if the

employer fires "employees for one of those . . . reasons, . . .

the employer must give preference to those employees with greater

seniority        over     those   with     less       seniority    within    the       same

occupational classification." Carrasquillo-Ortiz v. Am. Airlines,

Inc., 812 F.3d 195, 196 (1st Cir. 2016).

                Helpfully, Puerto Rico's Supreme Court has explained

that provision (e) "allows the dismissal of employees without

having to pay the compensation . . . if that decision is made as

part of a [c]ompany's reorganization that is so required." Zapata–

Berríos v. J.F. Montalvo Cash & Carry, Inc., 189 P.R. Dec. 414,

426 (2013) (certified partial translation provided on appeal by

Villeneuve, our docket entry number 47-2).                         Or put slightly

differently, employers

      can modify the way [they] do[] business through some
      type of change directed to optimizing [their] resources
      and increasing the profits, be it [by] eliminating
      positions, creating others new or merging some already
      existing as a vehicle to face financial or competition
      problems, as long as it is a bona fide restructuring.



      7   The statute provides other examples too.
                                         - 12 -
Id.

             As for provision (f), Villeneuve plays up the following

from Zapata–Berríos.       "[T]he economic situation caused by the

reduction in production, sales or profits in a [c]ompany," Puerto

Rico's top court said, "can lead . . . employer[s] to take measures

to limit the costs, such as reducing the workforce."            Id.   But

that "does not mean that every reduction in sales or profits will

translate in[to] just cause for a dismissal" — rather, provision

(f) "will only apply to those situations in which the referenced

reduction is substantial to the point that it threatens the

continuity    of   the   company."   Id.;   see   also   id.   at   426-27

(emphasizing that "[s]uch reduction in sales, profits, or real or

foreseen production must be significant to the degree that it

threatens the stability and economic solvency of the business").8



      8Now is a good a time to discuss Villeneuve's gripe about
Avon's use of partially translated cases in its summary-judgment
memo. She first argues that Avon's failure to give the judge full
translations of these cases should cause us to reverse his summary-
judgment ruling. The problem for her, however, is that the judge
did not use these cases in his summary-judgment analysis.       See
generally Dávila v. Corporación de P.R. para la Difusión Pública,
498 F.3d 9, 16 (1st Cir. 2007) (finding no reversible error where
the "untranslated" documents had no "bearing on the district
court's ratio decidendi"). Battling on, she also argues that the
parts of Zapata–Berríos she had translated for this appeal (quoted
above) cut the legs out from under the judge's summary-judgment
decision (for what it's worth, Villeneuve relied on these snippets
of Zapata–Berríos in her papers opposing summary judgment, but
without giving the judge any English translations). The problem
with this line of argument is that the translated pieces on which
                              - 13 -
             Law 80 operates through the following burden-shifting

regime.    The plaintiff has the initial burden of showing that the

employer actually or constructively fired her, and of alleging

that her firing was not justified.        See, e.g., Echevarría v.

AstraZeneca Pharm. LP, 856 F.3d 119, 140 (1st Cir. 2017); Álvarez-

Fonseca v. Pepsi Cola of P.R. Bottling Co., 152 F.3d 17, 28 (1st

Cir. 1998).     If she does that, the burden shifts to the employer

to show just cause for the firing.       See, e.g., Echevarría, 856

F.3d at 140; González v. El Día, Inc., 304 F.3d 63, 75 (1st Cir.

2002).     And if the employer does that, the burden shifts back to

the plaintiff to rebut the employer's showing.      See Echevarría,

856 F.3d at 140.

            Construing Puerto Rico law, we recently described what

an employer must show "to establish just cause under Law 80."   See

Pérez v. Horizon Lines, Inc., 804 F.3d 1, 9 (1st Cir. 2015).   "[A]n

employer," we said, "need only demonstrate that it had a reasonable

basis to believe" that the case's circumstances fit within an

example of just cause listed in the statute.      See id. (emphasis

added).9    To our minds, Law 80's language forbidding "an employer




she pins her hopes are of no help to her, for reasons we discuss
later.
     9  Pérez dealt with the improper-or-disorderly-conduct
example. Id. at 9-10. But nothing in Pérez limits its application
to that example.
                                - 14 -
[from] act[ing] on a 'whim'" suggests "that a 'just' discharge is

one where an employer provides a considered, non-arbitrary reason

for an employee's termination that bears some relationship to the

[company's] operation."         Id. at 9.      We then noted that Puerto

Rico's high court

      has . . . resisted reading Law 80 to impose statutory
      penalties "just because an employer makes an error of
      judgment," since such a rigid reading (which would seem
      to require courts to regularly review the merits of
      companies' internal investigations) would go "beyond the
      letter and spirit of the law."

Id. at 9-10 (quoting Narvaez v. Chase Manhattan Bank, 120 P.R.

Dec. 731, 20 P.R. Offic. Trans. 766, 773 (1988)).             We emphasized

as well that we judges do not serve "as [a] super personnel

department[], assessing the merits — or even the rationality — of

employers'    nondiscriminatory     business    decisions."        Id.   at   10

(quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825 (1st Cir.

1991)).   And wrapping up, we wrote that while "Law 80 undoubtedly

circumscribes the reason for which an employer may terminate an

employee[,] . . . we do not read the statute to require a factfinder

to   regularly   review   the   objective   accuracy   of     an   employer's

conclusions."    Id. (footnote omitted).

                                  Law 100

             Among other things, Law 100 prohibits discrimination in

employment because of age or sexual orientation.              See P.R. Laws

Ann. tit. 29, § 146.      And "sexual orientation" again "[m]eans the
                                   - 15 -
ability of any person of having an emotional, affectional, or

sexual attachment to persons of the other gender, the same gender,

or more than one gender" — a definition courts should "interpret[]

as broadly as possible."     See P.R. Laws Ann. tit. 29, § 151(7).

Under Law 100, a plaintiff must first establish a prima facie case

by showing the employer actually or constructively fired her, and

by alleging the employer did so discriminatorily.             See Baralt v.

Nationwide Mut. Ins. Co., 251 F.3d 10, 16 (1st Cir. 2001).           If she

satisfies these modest requirements, a rebuttable presumption of

discrimination arises, shifting the burden to the employer to prove

it had "just cause" for the firing, see id., with just cause's

meaning drawn from Law 80, see Pérez, 804 F.3d at 8 n.4 (noting

that Law 100's burden-shifting regime largely mimics Law 80's).

If the employer establishes just cause, the presumption vanishes

and the plaintiff must prove that the employer's stated reason was

merely a pretext for unlawful discrimination.           See García-García

v. Costco Wholesale Corp., 878 F.3d 411, 423 (1st Cir. 2017);

Pérez, 804 F.3d at 8 n.4; see also Álvarez-Fonseca, 152 F.3d at 28

(noting that in such circumstances, "[t]he plaintiff must prove

that, even if the dismissal was justified," the employer still

infracted   "Law   100   because    the     dismissal   was   motivated   by

discriminatory animus instead of or in addition to the legitimate



                                   - 16 -
reasons for dismissal").10     But if the employer does not establish

just cause, it must prove that the firing was not motivated by

illegal discrimination.        See, e.g., Baralt, 251 F.3d at 16;

Álvarez-Fonseca, 152 F.3d at 28.

                    The Judge's Dismissal Ruling

                           Standard of Review

           Because Avon filed its Rule 12(b)(6) motion after filing

its answer to Villeneuve's suit, the judge should have treated the

motion as a Rule 12(c) motion.      See Pérez-Acevedo, 520 F.3d at 29.

No matter, we say.        And that is because under either rule, we

review    the   judge's    order    dismissing   Villeneuve's   sexual-

orientation-discrimination claim with fresh eyes (what the law

calls "de novo" review), keeping in mind the following points.

           Dismissal is proper if — after accepting all well-

pleaded facts as true and viewing them in the light most favorable

to Villeneuve — the complaint fails to allege a plausible right to

relief.   See, e.g., Doe v. Brown Univ., 896 F.3d 127, 130 (1st

Cir. 2018); Díaz–Nieves v. United States, 858 F.3d 678, 688-89

(1st Cir. 2017); Hochendoner v. Genzyme Corp., 823 F.3d 724, 730



     10"'[P]retext'" generally "means deceit used to cover one's
tracks." Kulumani v. Blue Cross Blue Shield Ass'n, 224 F.3d 681,
684 (7th Cir. 2000) (citing Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133 (2000)); see also Black's Law Dictionary 1380
(10th ed. 2014) (defining pretext as "[a] false or weak reason or
motive advanced to hide the actual or strong reason or motive").
                                   - 17 -
(1st Cir. 2016); Pérez-Acevedo, 520 F.3d at 29.                           Plausibility

demands that the factual allegations "be enough to raise a right

to relief above the speculative level."                   Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).               And we gauge plausibility by

drawing not only on "judicial experience," but also on "common

sense."     See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Also, "[a]lthough a plaintiff must plead enough facts to make

entitlement      to    relief     plausible   in    light    of     the    evidentiary

standard that will pertain at trial — in a discrimination case,

the prima facie standard — she need not plead facts sufficient to

establish    a    prima     facie    case."        Rodríguez-Reyes         v.   Molina-

Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013).                   And ultimately, we

can affirm the order on any basis evident from the record.                         See,

e.g., Doe, 896 F.3d at 130.

            Now       for   our   analysis    of    the     judge's       handling   of

Villeneuve's sexual-orientation-discrimination claim.

                  Sexual-Orientation-Discrimination Claim

              Villeneuve plausibly pled that Avon fired her.                    But she

did   not   plausibly       plead   that   her     firing    constituted        sexual-

orientation discrimination in violation of Law 100, even after

accepting     her      complaint's     well-pleaded         facts     as    true     and




                                       - 18 -
construing them in the light most pleasing to her.              Our reason for

thinking so is straightforward.

             Remember:      Law 100 bars employers from firing employees

because of the employees' "sexual orientation" — i.e., it forbids

companies    from    discriminating    against   workers   because     of   the

workers' "ability" to have "an emotional, affectional, or sexual

attachment to persons of the other gender, the same gender, or

more than one gender."          See P.R. Laws Ann. tit. 29, § 151(7).

Remember too:       Villeneuve alleged Avon canned her "because of her

longstanding affective relationship with a lawyer" — "a person of

a different gender than her" — who "had filed several federal cases

of employment discrimination and/or unjust dis[charge] against

[Avon]."     And therein lies the rub:       Villeneuve's key allegation

is not that Avon fired her "because of" her "ability" to have "an

emotional, affectional, or sexual attachment to [a] person[] of

the other gender."          It is that Avon fired her because of her

companion's litigious involvement with the company.                So she has

not   plausibly      pled   sexual-orientation    discrimination      in    her

discharge.

             We of course take seriously our duty to interpret the

definition     of    sexual    orientation   "broadly"     to    achieve    the

statute's "purposes."         See P.R. Laws Ann. tit. 29, § 151(7).         But

an employee's being in an affectionate relationship with a lawyer

                                    - 19 -
who has sued the employer simply is not a protected class under

the statute.      And to hold otherwise (as Villeneuve says we should)

would    require   us    to   create    indirectly     what    the     Puerto   Rico

legislature did not provide directly — something we have no power

to do.    See, e.g., P.R. Laws Ann. tit. 31, § 14 (proclaiming that

"[w]hen a law is clear and free from all ambiguity, the letter of

the same shall not be disregarded, under the pretext of fulfilling

the spirit thereof"); Warner Lambert Co. v. Tribunal Superior, 1

P.R. Offic. Trans. 527, 559 (1973) (stating that because "[n]o

ambiguity    in    the    letter   of    the    law   []or    doubts    about    the

legislative intention exist," a court's "enlarg[ing]" a statute's

definition "by judicial construction . . . would be tantamount to

subverting the true sense and purpose of the statute").

            And         because        Villeneuve's          sexual-orientation-

discrimination claim does not cross the plausibility line, we must

let the judge's dismissal of that claim stand.

                   The Judge's Summary-Judgment Ruling

                              Standard of Review

            We examine the judge's summary-judgment decision afresh.

See Rivera-Corraliza v. Puig-Morales, 794 F.3d 208, 214 (1st Cir.

2015). Viewing the facts and inferences in the light most friendly

to Villeneuve, see Delgado-Caraballo v. Hosp. Pavía Hato Rey, Inc.,

889 F.3d 30, 34-35 (1st Cir. 2018), we ask whether Avon has shown

                                       - 20 -
"there is no genuine dispute as to any material fact and . . . is

entitled to judgment as a matter of law," see Fed. R. Civ. P.

56(a).    And as always, we can affirm the judge's decision on any

ground found in the record, including a ground the judge did not

rely on.    See Collazo-Rosado v. Univ. of P.R., 765 F.3d 86, 92

(1st Cir. 2014).

                        Unjust-Discharge Claim

            Because Villeneuve met her opening burden under Law 80

— she showed that Avon fired her, and she alleged that her firing

was not justified — the burden is now on Avon to show that it had

an    adequate   justification   for   letting   her   go.   See,   e.g.,

Echevarría, 856 F.3d at 140.      And it is to that subject we turn.

            Discussing provision (e) of Law 80, the Puerto Rico

Supreme Court has made crystal clear that an employer is off the

liability hook if it made a discharge decision "as part of a

[c]ompany[] reorganization that is so required."             See Zapata–

Berríos, 189 P.R. Dec. at 426.     Thus, to again quote Puerto Rico's

high court, an employer

       can modify the way it does business through some type of
       change directed to optimizing its resources and
       increasing the profits, be it [by] eliminating
       positions, creating others new or merging some already
       existing as a vehicle to face financial or competition
       problems, as long as it is a bona fide restructuring.

Id.


                                 - 21 -
            And     given       the      summary-judgment            evidence,       a

reorganization under provision (e) is precisely the situation

here.   Worried about Avon Puerto Rico's rate of growth, Avon

initiated    some    cost-saving        measures        —    among   them,     having

Department-Head Miranda slash $300,000 from the Customer Care

Department's budget. As part of her cost-savings analysis, Miranda

concluded both that the Caribbean CCC position did not have enough

work to justify the expense of paying Villeneuve and that persons

in other positions could do what Villeneuve was doing.                       So Avon

eliminated the Caribbean CCC position, with Miranda herself making

the decision.       Which meant that Villeneuve — who was the only

Caribbean CCC — lost her job because of the reorganization, as did

several others, including a 29-year-old CCC.

            Villeneuve      tries       to     beat     back     this    bona-fide-

restructuring      conclusion     with       several        arguments.       None   is

convincing, however.

            Relying on Zapata–Berríos, Villeneuve first says that no

bona fide reorganization occurred because "[o]nly those situations

in which the decrease in sales or revenues . . . put[] at risk the

continuity of the business qualify as just cause under [provision]

(f) of . . . Law 80."         Admittedly, Zapata–Berríos did note that

provision    (f)    applies      when        "the     referenced     reduction      is

substantial to the point that it threatens the continuity of the

                                      - 22 -
company."    89 P.R. Dec. at 427.   But Zapata–Berríos did not use

the    threatens-the-company's-continuity   lingo   in   discussing

provision (e).     See id. at 426-27.   And as we just noted, the

Villeneuve/Avon situation falls within the ambit of provision (e).

So her provision-(f)-centric theory carries no weight.11

            Arguing everything but the proverbial kitchen sink,

Villeneuve also complains that much of the evidence Avon offered

— especially concerning its financial condition — constituted

inadmissible hearsay.     Whether this is so we need not decide

because, as we just discussed, Avon's defense under provision (e)

requires no evidence of dire financial circumstances.    Rather, it

merely requires proof that the employer let the employee go in a

bona fide reorganization.     And on that front, we have these

paragraphs from Miranda's statement made under penalty of perjury

(pursuant to 28 U.S.C. § 1746), which drew no hearsay challenge

from Villeneuve:

           11.   I decided that as part of achieving the
      required savings [for Avon Puerto Rico], the Caribbean
      Business would be restructured. . . . Therefore, the
      position of Caribbean [CCC] would be eliminated.      I
      believed that the workload associated with the position
      at that time was not enough to justify its salary, and



      11The district judge concluded that Avon conducted its
reorganization under provisions (e) and (f). But given our ability
to affirm the judge on any basis supported by the record, see
Collazo-Rosado, 765 F.3d at 92, we can and do ground our decision
on provision (e).
                              - 23 -
      the duties could be successfully consolidated with other
      positions.

           12. In addition, amongst others, as part of the
      reorganization I decided to terminate one [CCC]
      position, corresponding [to an employee] who was . . .
      29 years old at the time.

See generally In re Martínez-Cátala, 129 F.3d 213, 218 (1st Cir.

1997) (explaining that such a statement "has the same effect as an

affidavit").       Avon used these paragraphs in crafting its statement

of uncontested facts, again without triggering a hearsay challenge

from Villeneuve.        See generally Vélez v. Awning Windows, Inc., 375

F.3d 35, 41-42 (1st Cir. 2004) (holding that a court must take

facts in the moving party's statement of uncontested facts as

"true" if the opposing party does not object).               Ultimately, these

aspects of Miranda's testimony show Avon "had a reasonable basis

to believe" Avon Puerto Rico needed a reorganization, see Pérez,

804   F.3d    at    9   —   thus    supporting    the     bona   fides   of   that

reorganization       and    bringing    the   case's    situation    within   the

provision (e) example of just cause listed in Law 80, see Zapata-

Berríos, 189 P.R. Dec. at 426 (stressing that provision (e) lets

employers change how they do "business through some type of change

directed     to    optimizing      [their]    resources    and   increasing   the

profits, be it [by] eliminating positions, creating others new or

merging some already existing as a vehicle to face financial or

competition problems, as long as it is a bona fide restructuring").

                                       - 24 -
Hence, Villeneuve's hearsay arguments cannot carry the day for

her.

            As a fallback, Villeneuve thinks Miranda lacked personal

knowledge about these facts.        But we think otherwise.   We say this

because paragraph 28 of Avon's statement of uncontested facts

provides:    "Commercial Director for Avon in Puerto Rico, Rodrigo

Echeandía, met with . . . Miranda[] to discuss the reorganization

. . . ."    And paragraph 30 adds:      "Miranda was tasked with reaching

savings totaling $300,000.00 in the Customer Care Department."

            Enough then about hearsay personal knowledge.

            Contending that the Caribbean CCC and the CCC jobs were

one and the same, Villeneuve next argues that Avon violated Law 80

by firing her even though she had more seniority than some of the

CCCs Avon did not fire.         Not so, we conclude.

            Law 80, recall, declares that if an employer fires an

employee for a restructuring reason like that found in provision

(e), then "the employer must give preference to those employees

with greater seniority over those with less seniority within the

same occupational classification."           See Carrasquillo-Ortiz, 812

F.3d at 196.     While the parties agree on little else, they agree

that   in   sorting   out   a   job's   occupational   classification,   an

inquiring court must focus on factors like:

       (i) the functions and duties of the position; (ii) the
       requirements for filling the position, including the
                                    - 25 -
       necessary knowledge and skills as well as the academic
       background; (iii) [the] manner of compensation[;] and
       (iv) the way in which the work is performed.

See Díaz Fontánez v. Wyndham Hotel Corp., 155 P.R. Dec. 364, 371

n.12   (2001)   (certified   partial    translation   provided   by   Avon,

district court docket entry number 56-1).

            Silhouetted   against     this   precedential   backdrop,   the

summary-judgment record adequately supports the conclusion that

the Caribbean CCC and the CCC posts were not within the same

occupational classification, despite both being part of the Call

Center.     We say this because:      (i) the Caribbean CCC had to deal

with emails from Caribbean representatives, make past-due calls,

send reminders of special Caribbean events, and provide field

support — the CCC had none of these duties; (ii) the Caribbean CCC

had    to   have   an   associate's     degree   in   communications    or

administration plus be bilingual — the CCC had neither requirement;

(iii) the Caribbean CCC had a higher salary than the CCC; and

(iv) the Caribbean CCC had to travel outside Puerto Rico — again,

the CCC had no such requirement.         Yes, Villeneuve sometimes did

tasks that CCCs did.      And sometimes persons from a temp agency

worked temporarily as CCCs and covered for her when she was absent

— Anna Ovalle was one such person.            Even so, "Avon deemed the

Caribbean [CCC] position as separate and distinct from the [CCC]

position" — a quote lifted from statements made by Department-Head

                                   - 26 -
Miranda and Human-Resources-Manager Cifuentes, made under penalty

of perjury.12

           Unfazed, Villeneuve thinks she should still win on this

issue because "there is no contemporaneous evidence with the

reorganization in question that Avon performed any analysis as to

the alleged occupational classification differentiation."       But

hers is a one-sentence suggestion (which she basically repeats in

her reply brief), made with no supporting authority, and so is

waived.   See, e.g., Mount Vernon Fire Ins. Co. v. VisionAid, Inc.,

875 F.3d 716, 727 n.11 (1st Cir. 2017); Rezende v. Ocwen Loan

Servicing, LLC, 869 F.3d 40, 43 (1st Cir. 2017) (finding that a

litigant "waived" an "argument by failing to cite any authority

whatsoever in support of his conclusory assertion").

           Having    debunked   Villeneuve's   many   Law   80-based

arguments, we end this longish part of our opinion by upholding

the judge's decision to grant summary judgment for Avon on her

unjust-discharge claim.




     12 Cifuentes   did not make any force-reduction decisions —
Miranda did, but    only for the Customer Care Department.       The
department heads,   though, had to tell Cifuentes which positions in
their departments   would be affected.



                                - 27 -
                          Age-Discrimination Claim

             Villeneuve       showed     Avon     actually     terminated       her

employment.    And, as now relevant, she alleged Avon discharged her

because of her age.       But as we just explained, Avon showed it had

just cause for acting as it did.                So the burden fell on her to

show Avon's given reason was a pretext for age discrimination.

See García-García, 878 F.3d at 423; Pérez, 804 F.3d at 8 n.4.                   She

makes several potential pretext arguments.                 But they all come up

short.

             For   example,    Villeneuve       contends    that   no    bona   fide

workforce reduction occurred because Avon did not eliminate the

Caribbean CCC post — rather, she says, Avon simply replaced her

with Anna Ovalle, who was much younger than she was.                So, she goes

on, Avon's stated ground for the firing was a pretextual cover for

age discrimination.       Color us unconvinced.            Ovalle — a temporary

employee   from    a   temp    agency    who    had   previously    covered     for

Villeneuve     during      Villeneuve's         vacations     —    did     perform

Villeneuve's old duties after the firing, while also performing

"those of a [CCC]."       But — and it is big "but" — Ovalle did this

during a transition period in which Avon worked on distributing

Villeneuve's former responsibilities to other Avon employees, "the

Specialist for District Managers and the WEB Specialist, with

support from the Campaign Administration Area," to quote Miranda's

                                       - 28 -
statement.       Which kiboshes Villeneuve's Avon-replaced-me-with-

Ovalle thesis.

             Somewhat    relatedly,      Villeneuve        asserts    that     Avon's

reorganization reason was pretextual because Avon's explanation of

what happened to her duties after the firing shifted over time.

For support, she points to Avon's response to interrogatory number

14 — an interrogatory that asked Avon to "[i]dentify the employee

and/or employees" who "perform[ed] all and/or some of the duties

[she] performed . . . as Caribbean [CCC]."                Responding, Avon first

objected because the interrogatory did "not specify" a "time

period."     And then Avon answered that after her termination "due

to the reorganization," Villeneuve's "duties were distributed to,

and   absorbed    by,    Francisca      Mendoza,     District      Sales      Manager

Specialist, and Carmen Rivera, former Web Specialist, as backup to

Francisca     Mendoza."        Basically        yelling    "Gotcha!"     at    Avon,

Villeneuve asserts that the deposition of a former supervisor shows

a   contradiction    because     the    supervisor    testified        that    Ovalle

performed Villeneuve's duties for some (unspecified) time.                     But we

see no contradiction because, as Miranda explained, Ovalle simply

filled in while Avon transitioned those duties to others.

             Ever persistent, Villeneuve also complains that some

temporary    employees    from    the    temp     agency    made     "water   cooler

comments" about her age — for instance, one time, after she said

                                       - 29 -
she did not like singer and Avon spokesperson "Fergie" (then of

the group "the Black Eyed Peas"), they said she was "an old lady"

who "listen[s] to the Bee Gees."             And when she talked to her

supervisors about this, they said, "Well, there is a generation

gap," adding "these guys have kids" and "[y]ou have grown-ups."13

But the kicker for her is that none of these people had a part in

the firing decision. And she makes no case-based effort to explain

how these non-decisionmakers' remarks are sufficient to prove

pretext.    See González, 304 F.3d at 69 (emphasizing that "stray

workplace    remarks,     as    well    as   statements   made   either    by

nondecisionmakers    or    by    decisionmakers    not    involved   in   the

decisional process, normally are insufficient, standing alone, to

establish either pretext or the requisite discriminatory animus"

(internal quotation marks omitted)).           We thus deem this facet of

her pretext argument waived for lack of development.             See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

            Still   searching     for    a   persuasive   pretext    theory,

Villeneuve writes that right before she got fired, she "notice[d]"

that Avon "had been hiring younger people and firing older people."

The "people" she is referring to are or were temporary employees.




     13Labeling the comment-makers "immature," these supervisors
also told Villeneuve to pay no mind to them — advice she herself
called "wise."
                                   - 30 -
Anyway, conspicuously absent from her is any indication of the

applicant pool — we do not know, for example, whether older workers

even applied for these positions.                See LeBlanc v. Great Am. Ins.

Co., 6 F.3d 836, 848 (1st Cir. 1993) (emphasizing that "the fact

that recently hired [employees] are younger than [the plaintiff]

is not necessarily evidence of discriminatory intent, but may

simply     reflect     a     younger    available      work      force").          Also

conspicuously absent from her is any mention of the circumstances

surrounding    the     firings.         Which     devastates     this     aspect    of

Villeneuve's       pretext    theory,    given     that    she   cannot    defeat    a

summary-judgment           motion   with    "conclusory          allegations"       or

"unsupported speculation."              See Medina-Muñoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990); see also Gómez v. Stop

& Shop Supermarket Co., 670 F.3d 395, 398 (1st Cir. 2012) (holding

that "[a]ssumptions" made in a brief "are not a substitute for

evidence" needed to avoid summary judgment).

            With Villeneuve's pretext arguments out of the way, we

uphold the judge's decision to grant summary judgment for Avon on

her age-discrimination claim.

                                    FINAL WORDS

            Having found Villeneuve's arguments wanting, we affirm

the      judge's     rulings        dismissing       her      sexual-orientation-

discrimination claim and granting summary judgment for Avon on her

                                        - 31 -
unjust-discharge and age-discrimination claims.     We also award

Avon its costs on this appeal.   See Fed. R. App. P. 39(a)(2).




                             - 32 -